Citation Nr: 9930110	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  93-02 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to benefits under 38 U.S.C. § 1151 for left 
knee disability as a result of surgery and follow-up 
treatment performed at a Department of Veterans Affairs 
facility in April 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1971.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from two separate rating actions of 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an October 1992 
rating decision, the RO denied claims of service connection 
for a bilateral hip condition and for bronchial asthma.  In 
an April 1996 rating decision, the RO denied the veteran's 
claim for benefits under 38 U.S.C. § 1151.

In August 1996, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  

The Board remanded the case to the RO in October 1998.  

The issue of entitlement to benefits under 38 U.S.C. § 1151 
for left knee disability as a result of surgery and follow-up 
treatment at a VA facility in April 1992 will be addressed in 
a Remand which follows this decision.


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran's bronchial asthma or bilateral hip disorders are 
due to disease or injury which was incurred in or aggravated 
by service.  


CONCLUSION OF LAW

The veteran's claims of service connection for bronchial 
asthma and a bilateral hip disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical record reveals no findings or 
complaints pertaining to asthma or a disorder of either hip.  
His enlistment and separation examinations noted normal 
clinical evaluations of pertinent systems and were silent for 
pertinent defects.  

Postservice medical records include a January 1986 medical 
statement offered in connection with a state disability 
determination which noted that the veteran suffered from 
asthma, "which he acquired as an adult."  The veteran was 
also noted to suffer from bilateral avascular necrosis with 
moderate associated degenerative arthritis involving the 
hips.  

The report of a March 1987 VA examination included diagnoses 
of bilateral hip strain and mild bronchial asthma and a 
reported history of "asthma" for "about 6 years."  The 
report of a July 1987 VA examination included the same 
diagnoses and reported history regarding the onset of asthma.  

Private medical records detail treatment afforded the veteran 
for bilateral hip pain during 1988 and 1989 and a diagnosis 
of aseptic necrosis of the bilateral hip joints.  The veteran 
underwent a left hip arthroplasty in September 1988.  In an 
October 1988 letter, a physician who had treated the veteran 
noted that "[a]pparently [the veteran's] hip disease was 
aseptic necrosis secondary to alcoholism and drug abuse."

The veteran was afforded a VA examination in August 1991 at 
which time it was noted that he had had asthma "since 
1980."  The only diagnosis entered was that of bronchial 
asthma, mild.  

VA treatment records detail medical treatment afforded the 
veteran for complaints of bilateral hip pain.  In January 
1992, the veteran was noted to complain of "many years" of 
hip pain "which originally started in service," treated 
with bilateral hip arthroplasty.  The assessment at that time 
was that of left hip pain, status-post arthroplasty.  In 
April 1992, the veteran underwent removal of the left hip 
arthroplasty due to infection.

Evidence submitted directly to the Board which was referred 
to the RO for initial review included an October 1996 
statement from a private physician who had been treating the 
veteran following multiple hip arthroplasties and noted a 
history of avascular necrosis at both hips "secondary to 
steroid use from asthma."  An April 1996 physician's 
statement included a comment that the avascular necrosis of 
the hips was "presumably" secondary to steroid use.  The 
discharge summary detailing a July 1996 hospitalization noted 
a history of steroid-dependent asthma resulting in avascular 
necrosis of the femoral heads.  Discharge summaries referable 
to February 1997 surgery performed to revise the left total 
hip arthroplasty noted the avascular necrosis was secondary 
to steroid use.  

The veteran appeared at a personal hearing at the RO in 
August 1996 and reiterated his assertions regarding the 
claims of service connection.  He testified that his 
bronchial asthma was related to experiences in basic 
training, specifically being sprayed with insect repellent 
and ammonia and later having his nose fractured.  The veteran 
testified that circumstances prevented him from receiving any 
medical attention at the time of the injuries.  

II.  Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  If he has not, his 
application for service connection must fail, and there is no 
further duty to assist him in the development of his claims.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran contends that he is suffering from the claimed 
conditions as a result of service.  His lay assertions are 
beyond his expertise (see King, supra), and the Board must 
look to other evidence of record to determine whether he has 
presented well-grounded claims of service connection.

Service medical records do not include any findings 
pertaining to asthma or to a disorder of either hip.  The 
first recorded notations of bronchial asthma and diagnosis of 
that condition were in connection with VA examinations in 
March and July 1987, when a history of onset six years prior 
to the examinations was noted.  Regarding the asthma, an 
August 1991 VA examination included a comment that the 
veteran had suffered asthma since 1980, which was many years 
after service.  Regarding bilateral hip disability, the Board 
observes that the first documented notation of such disorder 
was in the 1986 state disability determination which included 
a diagnosis of bilateral avascular necrosis with moderate 
associated degenerative arthritis involving the hips, without 
comment on etiology.

While a January 1992 chart notation included that veteran's 
report of hip pain "which originally started in service," 
the treating physician did not enter any findings regarding 
the etiology of the veteran's current condition.  Generally, 
information recorded by a physician, unenhanced by any 
additional medical comment or analysis, cannot constitute 
"competent medical evidence" satisfying the requirements of 
a well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  Thus, the Board finds the statement of the VA 
physician does not serve to well ground the veteran's claim.  
Id.  

The medical evidence regarding the etiology of the bilateral 
hip disorder included two different theories of causation 
(either secondary to steroid use or the result of alcoholism 
and drug abuse); either theory relates the onset of the 
veteran's current hip disorder to service.  

There is no (competent) medical opinion supporting the 
veteran's assertions that his current bronchial asthma or 
bilateral hip disorder are related to service.  As a lay 
person, he is not competent to offer opinions as to the 
question of causation presented in this case.  See Espiritu, 
supra.  Absent competent medical evidence which relates the 
claimed disabilities to service, the Board finds that the 
veteran has not met his burden of submitting well-grounded 
claims.  See Caluza; Savage, supra.  

While VA does not have a statutory duty to assist a claimant 
in developing facts prior to submission of a well grounded 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, the Board is 
informing the veteran what evidence is lacking and is 
necessary to make his claims well grounded. 

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claims do not 
meet the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claim, as noted earlier, he is 
not competent to testify regarding medical diagnosis or 
etiology.


ORDER

Service connection for bronchial asthma and for a bilateral 
hip disorder is denied.


REMAND

The RO denied the veteran's claim for benefits under 
38 U.S.C. § 1151 in an April 1996 rating decision.  The 
veteran submitted a notice of disagreement (NOD) in July 
1996.  He appeared at a personal hearing at the RO in August 
1996, at which time the Hearing Officer noted that, in 
addition to claims of service connection already on appeal, 
the veteran intended to submit a NOD as to the denial of the 
claim for benefits under 38 U.S.C. § 1151.  In November 1996, 
the RO issued a supplemental statement of the case (SSOC), 
noting the issues of service connection discussed hereinabove 
and including the issue of entitlement to compensation under 
38 U.S.C. § 1151 for the first time.  

In the letter accompanying the SSOC, the RO informed the 
veteran that a response at that time was optional as he had 
filed a Substantive Appeal (SA) with respect to the issues 
contained in the original statement of the case (SOC) or 
prior SSOC.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a NOD and completed by a SA after a SOC is 
furnished to the appellant.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the appellant must express timely disagreement with the 
decision (NOD), VA must respond by explaining the basis of 
the decision to the appellant (SOC), and, finally, the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed SA.  38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.203.

Here, the RO misinformed the veteran, telling him that a 
response to the November 1996 SSOC was optional with regard 
to the § 1151 claim.  The veteran had not yet filed a SA 
pertaining to that claim.  The RO may not waive the legal 
requirement of a SA.  Thus, corrective action is indicated.  
The Board also notes that the November 1996 SSOC did not 
include a citation to pertinent laws and regulations or a 
discussion of how such laws and regulations impact on the 
RO's. 

Accordingly, the case is REMANDED to the RO for the 
following:

The veteran and representative should be 
furnished a statement of the case which 
contains a recitation of the law and 
regulations controlling in § 1151 cases 
and an explanation how they were applied 
in the instant case.  The RO should also 
enclose a VA Form 9, Appeal to the Board 
of Veterans Appeals, and advise the 
veteran that he must submit a timely SA 
to perfect his claim.  Thereafter, the 
case should be returned to the Board, if 
in order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals






